Electronically Filed
                                                                  Supreme Court
                                                                  SCWC-28904
                                                                  29-JUN-2011
                                 NO. SCWC-28904                   03:11 PM
                IN THE SUPREME COURT OF THE STATE OF HAWAI#I



             STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                        vs.

              DANIEL TAYLOR, Petitioner/Defendant-Appellant.



             CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                    (ICA NO. 28904; CR. NO. 07-1-0253)

      AMENDED ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
                (By: Recktenwald, C.J., for the court1)


               Petitioner/Defendant-Appellant Daniel Taylor’s

application for writ of certiorari filed on May 18, 2011, is

hereby accepted and will be scheduled for oral argument.                The

parties will be notified by the appellate clerk regarding

scheduling.

               DATED:   Honolulu, Hawai#i, June 29, 2011.

                                          FOR THE COURT:
Todd Eddins (Galiher,
DeRobertis, Ono), on                      /s/ Mark E. Recktenwald
the application for
petitioner/defendant-                     Chief Justice
appellant.

Kimberly Tsumoto Guidry
and Girard D. Lau, Deputy
Attorneys General, on the
response for respondent/
plaintiff-appellee.


       1
           Considered by: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna,
JJ.